0508-50-EPIEXX-00034542-163054

                                 UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF MINNESOTA
                                                       MINNEAPOLIS DIVISION

In re: CASIE LYNN JORDAN                                                                              Case No.: 18-40123-RJK

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
KYLE L CARLSON, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 01/15/2018.
2) The plan was confirmed on 06/26/2018.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 12/20/2018.
5) The case was dismissed on 04/15/2019.
6) Number of months from filing or conversion to last payment: 14.
7) Number of months case was pending: 15.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 58,327.50.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:          $3,056.00
        Less amount refunded to debtor:                          $.00
 NET RECEIPTS:                                                                  $3,056.00

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                 $705.79
        Court Costs:                                                               $.00
        Trustee Expenses and Compensation:                                     $249.64
        Other:                                                                     $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $955.43

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                     Claim             Claim            Claim        Principal           Interest
Name                                         Class           Scheduled         Asserted         Allowed      Paid                Paid
AMERICAN ACCOUNTS & ADVISORS INCUnsecured                       1,057.37             NA              NA             .00                 .00
AMERICAN FINANCIAL RESOURCES                 Secured          82,390.00       89,983.29              .00            .00                 .00
AMERICAN INFOSOURCE LP                       Unsecured            469.92        1,183.76        1,183.76            .00                 .00
ANNANDALE PUBLIC SCHOOLS                     Unsecured            397.95             NA              NA             .00                 .00
BANK OF AMERICA                              Unsecured          5,360.00        5,360.03        5,360.03            .00                 .00
BECKET & LEE LLC                             Unsecured        14,399.00       14,399.27       14,399.27             .00                 .00
BUFFALO HOSPITAL                             Unsecured                  NA           NA              NA             .00                 .00
CARDINAL KIDS CLUB                           Unsecured            459.00             NA              NA             .00                 .00
CENTERPOINT ENERGY                           Unsecured            331.38         529.17          529.17             .00                 .00
CENTERPOINT ENERGY                           Unsecured            176.90             NA              NA             .00                 .00
CITY OF ANNANDALE                            Unsecured            382.71             NA              NA             .00                 .00
CREDIT SOLUTIONS OF KENTUCKY                 Unsecured                  NA           NA              NA             .00                 .00
DIVERSIFIED CONSULTANTS INC                  Unsecured            155.23             NA              NA             .00                 .00
Page 1 of 3                                                                                                  UST Form 101-13-FR-S (9/1/2009)
0508-50-EPIEXX-00034542-163054

                                 UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF MINNESOTA
                                                MINNEAPOLIS DIVISION

In re: CASIE LYNN JORDAN                                                             Case No.: 18-40123-RJK

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                             Claim        Claim        Claim        Principal           Interest
Name                                 Class           Scheduled    Asserted     Allowed      Paid                Paid
EPPA                                 Unsecured            44.87         NA          NA             .00                 .00
FIRST COLLECTION SERVICE             Unsecured           222.60         NA          NA             .00                 .00
INTERNAL REVENUE SERVICE             Priority              1.00         .00         .00            .00                 .00
LOANCARE SERVICING CENTER INC        Secured                NA    12,458.87   12,458.87      2,100.57                  .00
METROPOLITAN ANESTHESIA NETWORKUnsecured                    NA          NA          NA             .00                 .00
MINNCO CREDIT UNION                  Unsecured         2,262.00         NA          NA             .00                 .00
MN DEPT OF REVENUE                   Priority              1.00         NA          NA             .00                 .00
MONARCH RECOVERY MGMT                Unsecured           459.79         NA          NA             .00                 .00
NATIONWIDE CREDIT                    Unsecured              NA          NA          NA             .00                 .00
NOT PAYING UNTIMELY FILED UNSECURED
                                 Unsecured                  NA          NA          NA             .00                 .00
PRA - PORTFOLIO RECOVERY ASSOCIATES
                                Unsecured                459.00     459.79      459.79             .00                 .00
RELIANCE RECOVERIES                  Unsecured         2,985.02    5,540.66    5,540.66            .00                 .00
RELIANCE RECOVERIES                  Unsecured         1,799.64         NA          NA             .00                 .00
SHAPIRO & ZIELKE                     Unsecured              NA          NA          NA             .00                 .00
SHAPIRO & ZIELKE LLP                 Unsecured              NA          NA          NA             .00                 .00
SUNRISE CREDIT SERVICES INC          Unsecured         5,360.03         NA          NA             .00                 .00
TREAT MISC SECURED AS UNSECURED Secured                     NA          NA          NA             .00                 .00
US DEPT OF EDUCATION                 Unsecured         6,954.00    6,128.62    6,128.62            .00                 .00
VERIZON                              Unsecured              NA          NA          NA             .00                 .00
WELLS FARGO SERVICING CENTER         Unsecured        10,178.00    9,896.35    9,896.35            .00                 .00
WINDSTREAM COMMUNICATIONS            Unsecured           169.41     222.60      222.60             .00                 .00
WINDSTREAM COMMUNICATIONS            Unsecured              NA          NA          NA             .00                 .00




Page 2 of 3                                                                                 UST Form 101-13-FR-S (9/1/2009)
0508-50-EPIEXX-00034542-163054

                                  UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF MINNESOTA
                                                      MINNEAPOLIS DIVISION

In re: CASIE LYNN JORDAN                                                                                Case No.: 18-40123-RJK

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim          Claim          Principal           Interest
Name                                       Class              Scheduled           Asserted       Allowed        Paid                Paid
XCEL ENERGY                                Unsecured               745.25              NA              NA              .00                 .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal           Interest
                                                                                                 Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00             .00                  .00
     Mortgage Arrearage:                                                                        12,458.87        2,100.57                  .00
     Debt Secured by Vehicle:                                                                         .00             .00                  .00
     All Other Secured:                                                                               .00             .00                  .00
 TOTAL SECURED:                                                                                 12,458.87        2,100.57                  .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00             .00                 .00
     Domestic Support Ongoing:                                                                         .00             .00                 .00
     All Other Priority:                                                                               .00             .00                 .00
 TOTAL PRIORITY:                                                                                       .00             .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                    43,720.25              .00                 .00

 Disbursements:
        Expenses of Administration:                                                               $955.43
        Disbursements to Creditors:                                                             $2,100.57
 TOTAL DISBURSEMENTS:                                                                                                             $3,056.00

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     04/17/2019                                     By:   /s/KYLE L CARLSON
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
